DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 3, and the addition of claim 28, as filed on November 15, 2016, are acknowledged. 
The amendment made to claim 3 has overcome the previous rejection to the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on December 6, 2021. 
Applicant's arguments, see Remarks filed on March 7, 2022, with respect to claim 1 have been fully considered but they are not persuasive.
The Applicant argues that “Liu states that the polishing selectivity of ruthenium to copper ratio of "at least 0.2 to 1" (emphasis added). Liu thus fails to disclose the claimed selectivity ratio, which requires that ruthenium be removed at a faster rate than copper”; however, Liu does disclose “Most preferably, the polishing slurry has a ruthenium and barrier to copper selectivity of at least 1 to 1” (lines 16-17, paragraph 0027), which encompasses the range recited in claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
The Applicant further argues that Anderson is non- analogous art to the present claims. However, halogen alkyl benzotriazole of the present disclosure serves as a corrosion inhibitor for copper, which blocks corrosive chemicals in water (lines 1-6, page 4); while Anderson teaches that chloro-methylbenzotriazole (which is a halogen alkyl benzotriazole) is a more effective corrosion inhibitor for copper than tolytriazole in aqueous systems (column 1, lines 14-16; column 5, lines 18-57).  Therefore, the Anderson reference is reasonably pertinent to the problem faced by the inventor of the claims under examination.
Applicant's arguments, see Remarks filed on March 7, 2022, along with the Declaration under 37 C.F.R. §1.132, as filed on October 5, 2020, with respect to claim 25 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office action mailed on December 6, 2021, have been withdrawn.

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 11,034,859 issued from the parent application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20080148649) in view of Anderson et al. (US5968408).
Regarding claim 1, Liu discloses a method for removing ruthenium from a semiconductor device, wherein the semiconductor device comprises ruthenium and copper (claim 9 and paragraph 0023), the method comprising: applying a polishing composition to the semiconductor device (claim 9), wherein the polishing composition comprises: an alkali hydroxide (KOH, paragraph 0025); an oxygenated halogen (periodic acid, claim 9); a metal corrosion inhibitor (paragraph 0023); an abrasive (paragraph 0018); and an acid (paragraph 0016), wherein the method further comprises the steps of: polishing the semiconductor device with a polishing pad(claim 9); and removing ruthenium and copper from the semiconductor device at a selectivity ratio of ruthenium to copper that is at least 1 (claim 9 and paragraph 0027).  The selectivity range disclosed by Liu encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
	Liu fails to disclose the metal corrosion inhibitor in the polishing composition is a halogen alkyl benzotriazole.  However, Liu discloses that the metal corrosion inhibitor is an azole such as tolytriazole and is used for protecting copper interconnect (paragraph 0023). In addition, Anderson teaches that chloro-methylbenzotriazole (which is a halogen alkyl benzotriazole) is a more effective corrosion inhibitor for copper than tolytriazole (column 5, lines 18-57).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a halogen alkyl benzotriazole such as chloro-methylbenzotriazole, which is an effective copper corrosion inhibitor as taught by Anderson as a corrosion inhibitor in the polishing composition of Liu, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 2, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04. 
	Regarding claim 3, Liu is silent about the concentration of a pH adjuster in the polishing composition.  However, Liu discloses the pH adjuster is used to increase the pH of the polishing composition (paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the concentration of the pH adjuster (a result-effective variable) to achieve desirable pH value for the polishing composition. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 4, Liu discloses wherein the oxygenated halogen compound comprises iodine (periodic acid, claim 9).
Regarding claim 5, Liu discloses wherein the oxygenated halogen is hydrogen periodate (periodic acid, claim 9).
Regarding claim 6, Liu discloses wherein the oxygenated halogen compound is present in an amount of about 0.01 wt % to about 3 wt %, based on the total weight of the polishing composition (paragraph 0012), which encompasses the range recited in the instant claim.  
Regarding claim 7, Anderson discloses wherein the halogen alkyl benzotriazole comprises chlorine (chloro-methylbenzotriazole, column 5, lines 18-57).
Regarding claim 8, Anderson discloses wherein the alkyl in the halogen alkyl benzotriazole is methyl (chloro-methylbenzotriazole, column 5, lines 18-57).
Regarding claim 9, Liu discloses wherein the corrosion inhibitor is present in an amount of about 0.05 wt % to about 2 wt %, based on the total weight of the polishing composition (paragraph 0023).
Regarding claims 10 and 11, Liu discloses wherein the abrasive comprises silica (paragraph 0018).
Regarding claim 12, Liu discloses wherein the abrasive is present in an amount of about 1 wt % to about 30 wt %, based on the total weight of the polishing composition (paragraph 0019), which overlaps with the range recited in the instant claim.  
Regarding claim 13, Liu discloses wherein the acid comprise carboxylic acids (paragraph 0016).
Regarding claim 17, Liu discloses wherein the acid comprises malonic acid (paragraph 0016).
Regarding claim 18, Liu discloses wherein the acid is present in an amount of about 0.001 wt % to about 1 wt %, based on the total weight of the polishing composition (paragraph 0016), which overlaps with the range recited in the instant claim. 
Regarding claim 19, Liu wherein the polishing composition further comprises a surfactant (paragraph 0013).
Regarding claim 20, Liu discloses wherein the surfactant is at least one surfactant selected from the group consisting of: cationic surfactants, anionic surfactants, non-ionic surfactants, and amphoteric surfactants (paragraph 0014).
Regarding claim 21, Liu discloses wherein the surfactant is an alkoxylated alcohol non-ionic surfactant (paragraph 0014).
Regarding claim 22, Liu discloses wherein the surfactant is present in an amount of about 0.001 wt % to about 1 wt %, based on the total weight of the polishing composition (paragraph 0013), which overlaps with the range recited in the instant claim.
Regarding claims 23 and 24, Liu discloses wherein the pH of the polishing composition is from about 8.5 to about 10.5 (paragraph 0012).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Liu (US20080148649) in view of Anderson et al. (US5968408) as applied to claim 1 above, and further in view of Tamada (US20160215170).
Regarding claim 14, Liu in view of Anderson is silent about wherein the acid is at least one organic sulfonic acid selected from the group consisting of 1,2-ethanedisulfonic acid, 4-amino-3-hydroxy-1-naphthalenesulfonic acid, 8-hydroxyquinoline-5-sulfonic acid, aminomethane sulfonic acid, benzenesulfonic acid, hydroxylamine o-sulfonic acid, methanesulfonic acid, m-xylene-4-sulfonic acid, poly(4-styrenesulfonic acid), polyanetholesulfonic acid, p-toluenesulfonic acid, and trifluoromethane-sulfonic acid.  However, Liu discloses that the polishing composition comprises an organic acid for adjusting the pH of the composition (paragraph 0025).  In addition, Tamada teaches that a pH of a polishing composition can be adjusted by an organic acid such as methanesulfonic acid (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use methanesulfonic acid, which is a known organic acid for adjusting pH of a polishing composition as taught by Tamada, in the polishing composition of Liu in view of Anderson, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Liu (US20080148649) in view of Anderson et al. (US5968408) as applied to claim 1 above, and further in view of Fujii et al. (US20050003746).
Regarding claim 15, Liu in view of Anderson fails to disclose wherein the acid is at least one organic phosphoric acid selected from the group consisting of: ethyl phosphoric acid, cyanoethyl phosphoric acid, phenyl phosphoric acid and vinyl phosphoric acid.  However, Liu discloses that the polishing composition comprises an organic acid for adjusting the pH of the composition (paragraph 0025).  In addition, Fujii teaches that a pH of a polishing composition can be adjusted by ethylphosphoric acid (paragraphs 0027 and 0029).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use ethyl phosphoric acid, which is a known organic acid for adjusting pH used in a polishing composition as taught by Fujii in the polishing composition of Liu in view of Anderson, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Liu (US20080148649) in view of Anderson et al. (US5968408) as applied to claim 1 above, and further in view of Miyata (US20010029705).
Regarding claim 16, Liu in view of Anderson is silent about wherein the acid is at least one organic phosphonic acid consisting of poly(vinylphosphonic acid), 1-hydroxyethane-1,1-diphosphonic acid, nitrilotri(methylphosphonic acid), diethylenetriaminepentakis (methylphosphonic acid), N,N,N′N′-ethylenediaminetetrakis(methylene phosphonic acid), n-hexylphosphonic acid, benzylphosphonic acid and phenylphosphonic acid. However, Liu discloses that the polishing composition comprises an organic acid for adjusting the pH of the composition (paragraph 0025).  In addition, Miyata teaches that a pH of a polishing composition can be adjusted by an organic acid such as 1-hydroxyethane-1,1-diphosphonic acid (paragraphs 0027 and 0028).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use 1-hydroxyethane-1,1-diphosphonic acid, which is a known organic acid for adjusting pH of a polishing composition as taught by Miyata in the polishing composition of Liu, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Allowable Subject Matter
Claims 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 25, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for removing ruthenium from a semiconductor device, wherein the semiconductor device comprises ruthenium and copper, the method comprising: using a polishing composition comprising hydrogen periodate, present in an amount of about 0.1 wt % to about 10 wt %, based on the total weight of the composition; and chloro methyl benzotriazole, present in an amount of about 0.001 wt % to about 0.08 wt %, based on the total weight of the composition, in the context of the instant claim.  
Regarding claims 25-27, they are dependent from claim 25.
Regarding claim 28, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for removing ruthenium from a semiconductor device, wherein the semiconductor device comprises ruthenium and copper, the method comprising: using a polishing composition comprising an oxygenated halogen, wherein the oxygenated halogen compound comprises at least one halogen selected from the group consisting of: iodine, bromine, chlorine, and any combinations thereof, and wherein the oxygenated halogen is present in an amount of about 0.1 wt% to about 10 wt%, based on the total weight of the composition; a halogen alkyl benzotriazole, present in an amount of about 0.001 wt% to about 0.08 wt%, based on the total weight of the composition, in the context of the instant claim.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713